Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11, 13-18 and 21 of J. Rathore et al., US 16/641,025 (Feb. 28, 2017) are pending and under examination.  Claims 1-11, 14-18 and 21 are rejected.  Claims 13 is objectionable.  

Claims Objections

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


35 U.S.C. 102(a)(1)/(2) Rejection over G. Legrow et al., US 5,679,335 (1997) (“Legrow”)

Rejection of claims 1-4, 6, 8, 11, 14-18 and 21 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by G. Legrow et al., US 5,679,335 (1997) (“Legrow”) is maintained for the reasons given in the previous Office actions. 

As discussed in the previous Office actions, Legrow discloses the following compound.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


RN = 50336-72-6 (molecular weight = 1026 Dalton); disclosed at col. 6, lines 59-62; id. at col. 7, lines 15-16 (i.e., compound (C)).  Legrow compound RN = 50336-72-6 or compound (C) clearly falls within the chemical structure genera of claims 1, 4, 6, 8, 11, 14-16 and 18 as discussed in the previous non-final Office action.  With respect to the claim 1 limitation of “the cyclic siloxane compound is a solid at 25°C”, Legrow does not specifically state whether the above compound is a solid at 25°C.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.   MPEP § 2112(III).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  The rational here is that RN = 50336-72-6 is the same siloxane compound as Applicant’s specification Example 1, i.e., 2,4,6,8-tetramethyl tetra-tetradecyl cyclotetrasiloxane.  Specification at page 18; Table 1; Id. at page 16, lines 10-20.  As the prior art and instantly disclosed compounds are the same, they are expected to share the same physical properties.  MPEP § 2112.  Accordingly, claims 1, 8, 10, 14-16 and 18 are clearly anticipated by at least Legrow compound RN = 50336-72-6.  Applicant has not provided any argument to the contrary.  

Regarding claims 2 and 3, in Legrow compound RN = 50336-72-6, m and n can be assigned as follows: m = 3 and n=1, where 3 [Symbol font/0xB8] (3 + 1) = 0.75.  Therefore, Legrow compound RN = 50336-72-6 meets each and every limitation of claims 2 and 3.  

Regarding claims 17 and 21, in Example 1 Legrow teaches that a skin test site selected was an area of about eighty square centimeters and about eight to ten milligrams of each solution (including a solution of compound (C)) tested was applied to the skin test site area in the form of a thin film using a small paintbrush.  Legrow at col. 7, lines 39-43.  Legrow discloses that the test site was the volar forearm and the test solutions were applied to the skin test site on the forearm in the form of a mixture of the test materials dissolved in a hydrocarbon solvent.  Legrow at col. 7, lines 50-55.  Regarding claims 17 and 21, the specification does not specifically define “article” or “substrate”, but does give example of articles.  Specification at page 9, lines 29-38.  The terms “article” and “substrate” are broadly and reasonably interpreted based on the plain meaning to include skin.  MPEP § 2111.  Respecting claim 21, the skin disclosed in Legrow Example 1 meets the limitation of “the substrate is fibrous”.  See e.g., I. Brown, 113 J. Anat., 159-168 (1972).  As such, Legrow Example 1 meets each and every limitation of claims 17 and 21.  

Applicant’s Argument

Applicant argues that while the Legrow compound (C14H29MeSi))4 could meet the group -[(R3-L1)(R1)SiO]m- in the pending claims, the Legrow compound does not comprise an -[(R4-L2)(R1)SiO]n- group.  This argument is not persuasive because the Legrow compound does comprise an -[(R4-L2)(R1)SiO]n- group.  

That is, in the Legrow compound, the group -(C14Si(Me)O- meets the limitations of both of -[(R3-L1)(R1)SiO]m- and -[(R4-L2)(R1)SiO]n-.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


This is because R4 is alternatively defined as (C2-C30)alkyl.  

Stated differently, Legrow’s compound comprises four C14 alkyl chains that may correspond to either of instant variables R3 or R4 (depending on the values of m and n) when L1 and L2 are both single bonds.  Legrow’s compound anticipates the claimed compounds when each of R3 and R4 are (C14)alkyl, and m = 3, n = 1, and L1 and L2 are both single bonds.  Alternatively Legrow’s compound anticipates the claimed compounds when two of Legrow’s four C14 alkyl chains correspond to R3 as (C14)alkyl, the remaining two C14 alkyl chains corresponds to R4 as (C14)alkyl, and m = 2, n = 2, and L1 and L2 are both single bonds.  

Additional relevant and anticipating species that are considered cumulative to Legrow are listed in the attached CAS/CAPLUS search report.  Applicant may consider the compounds listed in the search report in considering any amendment.  




Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Provisional Nonstatutory Double Patenting Rejection over Lin et al., US Appl. No. 16/647,486 (Sep. 12, 2018) (“Lin”)

At least claims 1 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 1 of C. Lin et al., US Appl. No. 16/647,486 (Sep. 12, 2018), published as US 2020/0270478 (2020).  The rejection is provisional because the conflicting claims have not been patented.  


Conflicting claim 1 discloses the following cyclic siloxane genus:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

the genus of conflicting claim 1 differs from the genus of claim 1 only in that it recites “each R4 is independently a (C1-C30 ) alkyl” where as instant claim 1 recites “each R4 is independently a (C2-C30 ) alkyl”.  Thus, the claimed and conflicting genera are related as overlapping; however, the overlap is essentially complete because the difference is only one carbon atom.  As such, the claimed and conflicting genera are structurally similar.  MPEP § 2144.08(II)(A)(2).  One of ordinary skill in the art would be motivated to employ the claimed compounds in the composition of conflicting claim 1 because the claimed and conflicting genera are structurally similar to the extent that they are essentially the same compound genus differing by only one carbon atom.  As such, instant claim 1 is obvious over conflicting claim 1.  

Conflicting claim 4 mirrors instant claims 4 and 6.  Conflicting claim 5 mirrors instant claims 5 and 7.  Conflicting claims 7 and 8 mirror instant claims 7, 9 and 10.  Conflicting claim 6 mirrors instant claim 8.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Subject Matter Free of the Art of Record

Claims 5, 7, 9, 10, and 13 are free of the art of record.  The closest prior art of record to claim 7 is F. Mizori et al., US 2007/0205399 (2007) (“Mizori”).  Mizori discloses that the functionalized cyclic siloxanes of the formula depicted in [0006]-[0012] are useful as thermosetting resins for the electronic packaging industry.  Mizori at page 1, [0006]-[0012].  


Mizori discloses the following example compound having a molecular weight of 861.55 g/mol:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The equivalent epoxy containing groups can be structurally parsed in two different ways according to the above depiction depending upon to which claim it is compared.  

Mizori compound 8 meets the structural limitations of claim 7 as indicated above, where m = 2 and n = 2 and R4 is/comprises the epoxy group as a “C2-C30 heteroalkyl” group.  See specification definitions of “alkyl” and “heteroalkyl” at page 2, lines 12-19 and lines 26-27.  Note particularly that the meaning of “alkyl” encompasses cyclic alkyl groups.  

Note that claim 1 Formula (I) is depicted such that at least two -[(R3-L1)(R1)SiO]m- units are directly bonded to each other (i.e., “m is an integer of at least 2”).  However, the specification states that “[i]n typical compounds, the -L1-R3-containing repeat units and the -L2-R4-containing units are randomly distributed therein”.  Specification at page 5, lines 25-26.  Thus the repeating unit pattern of compound 8 meets the structural limitations of the claim 1 formula, where “the -L2-R4-containing units are randomly distributed therein”.  However, Mizori compound 8 differs from the claimed compounds in that it (as well as all compounds disclosed by Mizori are liquids at room temperature).  Mizori at page 16, [0093].  

The art of record does not motivated one of ordinary skill to modify compound 8 to arrive at a claimed solid compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007).  

The closest prior art of record to claims 9 and 10 is also F. Mizori et al., US 2007/0205399 (2007) (“Mizori”).  Claims 9 and 10 are not obvious over Mizori for the same reasons.  

The closest prior art of record to claims 5 and 13 is G. Legrow et al., US 5,679,335 (1997) (“Legrow”) as discussed above.  The art of record does not motivated one of ordinary skill to modify the Legrow compound to arrive at a claimed compound.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622